Appeal from a judgment of the County Court of Chemung County (Danaher, Jr., J.), rendered July 11, 1994, convicting defendant upon her plea of guilty of the crime of attempted criminal sale of a controlled substance in the third degree.
Defendant pleaded guilty to the crime of attempted criminal sale of a controlled substance in the third degree and was sentenced as a second felony offender to a term of 4 to 8 years in prison. She contends that the sentence is harsh and excessive given the health and substance abuse problems she had at the time of committing the crime. In view of defendant’s lengthy criminal record, we do not find that the sentence is harsh or excessive. Moreover, we reject defendant’s claim that the sentence is illegal inasmuch as it is within statutory parameters. Finally, we do not find that County Court abused its discretion in failing to waive the mandatory surcharge.
Mikoll, J. P., Mercure, Crew III, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed.